UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELLIOT M. HIRSCH,
                                 Plaintiff,
                                                                  21-CV-4157 (LTS)
                     -against-
                                                                 TRANSFER ORDER
EVA SHAMMAH,
                                 Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff brings this pro se action invoking the Court’s diversity of citizenship jurisdiction

under 28 U.S.C. § 1332. He alleges that Defendant violated his rights under New York State law

and that the events giving rise to his claims occurred on Instagram and in Brooklyn, New York.

For the following reasons, the Court transfers this action to the United States District Court for

the Eastern District of New York.

                                              DISCUSSION

       Under 28 U.S.C. § 1391(b), a civil action may be brought in

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim occurred, or a
       substantial part of property that is the subject of the action is situated; or (3) if
       there is no district in which an action may otherwise be brought as provided in
       this section, any judicial district in which any defendant is subject to the court’s
       personal jurisdiction with respect to such action.

Under section 1391(c), a “natural person” resides in the district where the person is domiciled,

and an “entity with the capacity to sue and be sued” resides in any judicial district where it is

subject to personal jurisdiction with respect to the civil action in question. See 28 U.S.C.

§ 1391(c)(1), (2).

       Plaintiff alleges that his claims arose both on Instagram and in Brooklyn, which is located

in Kings County. He also alleges that Defendant resides in Brooklyn. Because Plaintiff does not
                                                   2
allege that any defendant resides in this district or that a substantial part of the events or

omissions giving rise to his claim arose in this district, venue is not proper in this Court under

section 1391(b)(1), (2). Plaintiff’s claims arose in Kings County, which is in the Eastern District

of New York. See 28 U.S.C. § 112(c). Accordingly, venue lies in the Eastern District of New

York, 28 U.S.C. § 1391(b)(2), and this action is transferred to the United States District Court for

the Eastern District of New York, 28 U.S.C. § 1406(a).

                                           CONCLUSION

         The Clerk of Court is directed to transfer this action to the United States District Court

for the Eastern District of New York. Whether Plaintiff should be permitted to proceed further

without prepayment of fees is a determination to be made by the transferee court. A summons

will not issue from this Court. This order closes this case.

         The Clerk of Court is further directed to mail a copy of this order to Plaintiff and note

service on the docket.

         The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     July 6, 2021
           New York, New York

                                                         /s/ Laura Taylor Swain
                                                                LAURA TAYLOR SWAIN
                                                             Chief United States District Judge
